                                             Case 5:21-cv-05019-VKD Document 37 Filed 09/13/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        ARCSONA INC.,                                   Case No. 21-cv-05019-VKD
                                                          Plaintiff,
                                   9
                                                                                            ORDER GRANTING DEFENDANTS'
                                                   v.                                       MOTIONS TO DISMISS WITH LEAVE
                                  10
                                                                                            TO AMEND
                                  11        APPIRIO INC., et al.,
                                                                                            Re: Dkt. Nos. 11, 15
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Defendants Appirio Inc. (“Appirio”) and Daniel Lascell move to dismiss plaintiff Arcsona

                                  15   Inc.’s (“Arcsona”) complaint against them for promissory fraud. Dkt. Nos. 11, 15. The Court

                                  16   held a hearing on the motions on September 7, 2021. Counsel for defendants appeared for the

                                  17   hearing, but counsel for Arcsona did not. Dkt. No. 34. Having considered the parties’

                                  18   submissions and arguments, the Court grants defendants’ motions to dismiss with leave to amend.1

                                  19   I.        BACKGROUND2
                                  20             In June 2012, Arcsona and Appirio entered into an Independent Contractor Agreement

                                  21   (“the Agreement”). Dkt. No. 1-1 ¶¶ 1-2, 7. At the time, Daniel Lascell was Appirio’s Secretary

                                  22

                                  23   1
                                         All named parties have consented to magistrate judge jurisdiction. Dkt. Nos. 5, 8. While
                                  24   Arcsona also sues 10 “Doe” defendants, the complaint contains no allegations against these
                                       unnamed defendants. These Doe defendants are not “parties” for purposes of assessing whether
                                  25   there is complete consent of all parties to magistrate judge jurisdiction. See Williams v. King, 875
                                       F.3d 500, 502–05 (9th Cir. 2017) (all named parties, whether served or unserved, must consent in
                                  26   order to vest jurisdiction in magistrate judge); RingCentral, Inc. v. Nextiva, Inc., No. 19-cv-02626-
                                       NC, 2020 WL 978667, at *1 n.1 (N.D. Cal. Feb. 28, 2020) (distinguishing Williams with respect
                                  27   to unnamed “Doe” defendants).

                                  28
                                       2
                                        The following facts are taken from Arcsona’s complaint and from the Independent Contractor
                                       Agreement that is incorporated by reference in the complaint.
                                              Case 5:21-cv-05019-VKD Document 37 Filed 09/13/21 Page 2 of 6




                                   1   and General Counsel, and he signed the Agreement on Appirio’s behalf. Id. ¶ 3.

                                   2            Pursuant to the Agreement, Arcsona agreed to provide Appirio with independent

                                   3   contractors for professional services. Dkt. No. 12-1. The preamble states in relevant part:

                                   4                   The Independent Contractor Agreement (the “Agreement”) sets
                                                       forth terms under which Contractor (as identified below) shall at the
                                   5                   request of Appirio Inc. . . . (“Appirio”) provide professional services
                                                       either directly to Appirio or to customers of Appirio on Appirio’s
                                   6                   behalf.
                                       Id. at 1. A later section of the Agreement labeled “Services” states:
                                   7

                                   8                   Contractor shall provide professional services (“Services”) to
                                                       Appirio as described on one or more Statements of Work signed by
                                   9                   Contractor and Appirio which reference this Agreement (“SOW” or
                                                       “Statement of Work”). Contractor shall perform Services in a
                                  10                   prompt manner and provide each Deliverable no later than the
                                                       delivery dates specified in the applicable SOW. At the direction of
                                  11                   Appirio, Contractor shall provide Services directly to Appirio or to
                                                       customers of Appirio on Appirio’s behalf.
                                  12
Northern District of California




                                       Id. at 1 (sec. 2).
 United States District Court




                                  13            Arcsona alleges that it proposed “many contract workers to [Appirio] for work,” but that
                                  14   Appirio only approved two workers. Dkt. No. 1-1 ¶ 8. One was “approved in advance of the
                                  15   signing of the Agreement” and the second “replaced the initial worker when he became sick.” Id.
                                  16   ¶ 9.
                                  17            In May 2019, Arcsona says that it learned during a deposition in another matter that Mr.
                                  18   Lascell and Appirio “did not intend to honor the terms of the Agreement and to provide honest and
                                  19   unbiased consideration of any contract workers offered for APPIRIO.” Id. ¶¶ 12–13. On March
                                  20   18, 2021, Arcsona filed a complaint in state court asserting a single claim for promissory fraud
                                  21   against Appirio and Mr. Lascell. Id. ¶¶ 10–17. The complaint seeks “compensatory damages,
                                  22   including lost time and lost profits, in amounts according to proof in excess of $25,000.” Id. at 4.
                                  23   The action was removed to this Court on June 29, 2021. Dkt. No. 1.
                                  24            Defendants Mr. Lascell and Appirio now move to dismiss Arcsona’s complaint under
                                  25   Rules 12(b)(6) and 9(b) of the Federal Rules of Civil Procedure for failure to state a claim and to
                                  26   plead fraud with the necessary particularity. In addition, defendants argue that Arcsona’s claim is
                                  27   barred as a matter of law by the economic loss rule.
                                  28
                                                                                          2
                                             Case 5:21-cv-05019-VKD Document 37 Filed 09/13/21 Page 3 of 6



                                       II.      LEGAL STANDARD
                                   1
                                                A.     Rule 12(b)(6)
                                   2
                                                “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a
                                   3
                                       claim upon which relief may be granted ‘tests the legal sufficiency of a claim.’” Conservation
                                   4
                                       Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d
                                   5
                                       729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts
                                   6
                                       as true all well-pled factual allegations and construes them in the light most favorable to the
                                   7
                                       plaintiff. Reese v. BP Exploration (Alaska), 643 F.3d 681, 690 (9th Cir. 2011). While a complaint
                                   8
                                       need not contain detailed factual allegations, it “must contain sufficient factual matter, accepted as
                                   9
                                       true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
                                  10
                                       (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially
                                  11
                                       plausible when it “allows the court to draw the reasonable inference that the defendant is liable for
                                  12
Northern District of California




                                       the misconduct alleged.” Id.
 United States District Court




                                  13
                                                Documents appended to the complaint, incorporated by reference in the complaint, or
                                  14
                                       which properly are the subject of judicial notice may be considered along with the complaint when
                                  15
                                       deciding a Rule 12(b)(6) motion. Khoja v. Orexigen Therapeutics, 899 F.3d 988, 998 (9th Cir.
                                  16
                                       2018).
                                  17
                                                A court generally may not consider any material beyond the pleadings when ruling on a
                                  18
                                       Rule 12(b)(6) motion. If matters outside the pleadings are considered, “the motion must be treated
                                  19
                                       as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). However, a court may
                                  20
                                       consider matters that are “capable of accurate and ready determination by resort to sources whose
                                  21
                                       accuracy cannot reasonably be questioned.” Roca v. Wells Fargo Bank, N.A., No. 15-cv-02147-
                                  22
                                       KAW, 2016 WL 368153, at *3 (N.D. Cal. Feb. 1, 2016) (quoting Fed. R. Evid. 201(b)). A court
                                  23
                                       may take notice of public records, but not of disputed facts stated in public records. Khoja, 899
                                  24
                                       F.3d at 999 (citing Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001)).
                                  25
                                                B.     Rule 9(b)
                                  26
                                                Rule 9(b) requires that allegations of fraud be stated with particularity. Specifically,
                                  27
                                       averments of fraud must “be accompanied by ‘the who, what, when, where, and how’ of the
                                  28
                                                                                           3
                                              Case 5:21-cv-05019-VKD Document 37 Filed 09/13/21 Page 4 of 6




                                   1   misconduct charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)

                                   2   (quoting Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997)). When an “entire claim within a

                                   3   complaint[] is grounded in fraud and its allegations fail to satisfy the heightened pleading

                                   4   requirements of Rule 9(b), a district court may dismiss the . . . claim.” Id. at 1107. A motion to

                                   5   dismiss a complaint under Rule 9(b) for failure to plead with particularity is “the functional

                                   6   equivalent of a motion to dismiss under Rule 12(b)(6) for failure to state a claim.”

                                   7            C.     Economic Loss Rule
                                   8            According to the economic loss rule, “no tort cause of action will lie where the breach of duty

                                   9   is nothing more than a violation of a promise which undermines the expectations of the parties to an

                                  10   agreement.” Oracle USA, Inc. v. XL Global Servs., Inc., C 09–00537 MHP, 2009 WL 2084154, at *4

                                  11   (N.D. Cal. Jul. 13, 2009); see also Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal. 4th 979, 988

                                  12   (2004) (“[The economic loss rule] requires a purchaser to recover in contract for purely economic loss
Northern District of California
 United States District Court




                                  13   due to disappointed expectations, unless he can demonstrate harm above and beyond a broken

                                  14   contractual promise.”). The purpose of the rule is to “prevent[ ] the law of contract and the law of tort

                                  15   from dissolving one into the other.” Robinson Helicopter, 34 Cal. 4th at 988 (internal quotation marks

                                  16   and citation omitted).

                                  17   III.     DISCUSSION
                                  18            “To state a claim for fraud under California law, a plaintiff must allege: (1) a

                                  19   misrepresentation (false representation, concealment, or non-disclosure); (2) knowledge of falsity

                                  20   (or scienter); (3) intent to defraud (i.e., to induce reliance); (4) justifiable reliance; and (5)

                                  21   resulting damage.” Arena Restaurant and Lounge LLC v. Southern Glazer’s Wine and Spirits,

                                  22   LLC, No. 17-CV-03805-LHK, 2018 WL 1805516, at *8 (N.D. Cal. Apr. 16, 2018) (quoting Lazar

                                  23   v. Super. Ct., 12 Cal. 4th 631, 638 (1996)). “Promissory fraud is a subspecies of fraud.” Id. at *8

                                  24   (citations omitted). For such a claim, a plaintiff must plead “that the promissor did not intend to

                                  25   perform [the promise] at the time the promise was made, that the promise was intended to deceive

                                  26   and induce reliance, that it did induce reliance, and that this reliance resulted in damages.” Fleet

                                  27   v. Bank of Am. N.A., 229 Cal. App. 4th 1403, 1411 (2014).

                                  28            As the action is now in federal court, Arcsona must plead its claim with particularity. Fed.
                                                                                            4
                                             Case 5:21-cv-05019-VKD Document 37 Filed 09/13/21 Page 5 of 6




                                   1   R. Civ. P. 9(b); Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009). This requires

                                   2   specificity, “including an account of the time, place, and specific content of the false

                                   3   representations as well as the identifies of the parties to the misrepresentations.” Swartz v. KPMG

                                   4   LLP, 476 F.3d 756, 764 (9th Cir. 2007); Arena Restaurant and Lounge LLC, 2018 WL 1805516,

                                   5   at *7.

                                   6            Arcsona argues that its claim is for “promissory fraud in the inducement.” Dkt. No. 23 at

                                   7   2. However, the complaint does not say what Arcsona was induced to do, nor does it identify any

                                   8   misrepresentations on which Arcsona allegedly relied for such inducement. Moreover, to the

                                   9   extent Arcsona now contends that it was fraudulently induced to enter into the Agreement with

                                  10   Appirio in the first instance, the complaint contains no such allegations. Rather, at most, the

                                  11   complaint alleges that Appirio did not perform its contractual obligations in good faith. See Dkt.

                                  12   No. 1-1 ¶ 11 (“[Defendants] intended to prevent workers offered by Arcsona from ever working
Northern District of California
 United States District Court




                                  13   for Appirio clients pursuant to the terms of the agreement except possibly on rare occasions when

                                  14   Appirio had no other choice of contract worker providers.”).

                                  15            The Court agrees with defendants that, as pled, the complaint fails to allege facts sufficient

                                  16   to state a claim for promissory fraud or fraudulent inducement, and that Arcsona’s existing

                                  17   allegations of fraud suggest that its claim is barred by the economic loss rule. See R Power

                                  18   Biofuels, LLC v. Chemex LLC, No. 16-CV-00716-LHK, 2017 WL 1164296, at *6 (N.D. Cal. Mar.

                                  19   29, 2017) (economic loss rule prevents plaintiffs from seeking relief for bad faith breach of

                                  20   existing contractual obligations). While Arcsona is correct that a claim for fraudulent inducement

                                  21   falls outside the economic loss rule, it has not pled any such claim. Specifically, Arcsona alleges

                                  22   no conduct by Appirio that violates any duty that is independent from Appirio’s alleged

                                  23   obligations under the Agreement. See Erlich v. Menezes, 21 Cal. 4th 543, 551-52 (1999).

                                  24            Accordingly, the Court dismisses Arcsona’s complaint for failure to allege facts sufficient

                                  25   to state a viable claim.

                                  26   IV.      LEAVE TO AMEND
                                  27            While leave to amend is generally granted liberally, the Court has discretion to dismiss a

                                  28   claim without leave to amend if amendment would be futile. Manzarek v. St. Paul Fire & Marine
                                                                                          5
                                            Case 5:21-cv-05019-VKD Document 37 Filed 09/13/21 Page 6 of 6




                                   1   Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008); Rivera v. BAC Home Loans Servicing, L.P., 756 F.

                                   2   Supp. 2d 1193, 1197 (N.D. Cal. 2010) (citing Dumas v. Kipp, 90 F.3d 386, 393 (9th Cir. 1996)).

                                   3   Because the Court cannot say that amendment here would be futile, the Court gives Arcsona leave

                                   4   to amend its complaint to address the deficiencies described above.

                                   5   V.     CONCLUSION
                                   6          For the foregoing reasons, the Court grants defendants’ motions to dismiss. Arcsona may

                                   7   file an amended complaint by September 27, 2021.

                                   8          IT IS SO ORDERED.

                                   9   Dated: September 13, 2021

                                  10

                                  11
                                                                                                  VIRGINIA K. DEMARCHI
                                  12                                                              United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
